WESTCOTT, J.,
delivered the opinion of the court.
The question involved in this case is whether a witness, in behalf of the State before the grand jury,*as well as before the Circuit Court, is to be paid by the county. There is nothing in the constitution which regulates or controls the subject. The service performed enures as well to the benefit of the county as the State, and whether compensation is to be made by the county or the State is in the discretion of the legislative department of the government. The second and third sections of chapter 867 of the laws of Florida directs their payment by the State. It is therefore not a charge against the county.
The order of the Circuit Court is to this effect, and it is therefore affirmed with costs.